PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Camber Spine Technologies, LLC
Application No. 15/136,615
Filed: 22 Apr 2016
For SYSTEM FOR SACROILIAC JOINT FUSION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), filed May 17, 2022, to revive the above-identified application.
 
The renewed petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

The above-identified application became abandoned for failure to reply in a timely manner to the non-final Office action, mailed December 17, 2018, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on March 18, 2019.  A notice of abandonment was mailed on June 21, 2019.  

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    Section; and,
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

On June 17, 2021, an original petition pursuant to 37 C.F.R. 
§ 1.137(a) was received, along with amendments to the claims and remarks, the petition fee, and the proper statement of unintentional delay.  The original petition was dismissed via the mailing of a decision on August 6, 2021 which indicates requirements one and two of 37 C.F.R. § 1.137(a) have each been met, the third requirement of 37 C.F.R. § 1.137(a) is not applicable as a terminal disclaimer is not required,1 and the   fourth requirement of 37 C.F.R. § 1.137(a) has not been satisfied.  

A renewed petition pursuant to 37 C.F.R. § 1.137(a) was filed on October 6, 2021, and dismissed via the mailing of a decision on December 20, 2021.

A renewed petition pursuant to 37 C.F.R. § 1.137(a) was filed on February 17, 2021 and dismissed via the mailing of a decision on March 18, 2022.

With this renewed petition pursuant to 37 C.F.R. § 1.137(a) filed on May 17, 2022, a statement that establishes that the entire period of delay has been unintentional has been received.

To date, requirements one, two, and four of 37 C.F.R. § 1.137(a) have each been met and the third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable.

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the amendment and remarks received on June 17, 2021 can be processed in due course.

Telephone inquiries regarding  this decision should be directed to the undersigned at (571) 272-3225.2  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.

  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).